Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Coats on 27 January 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 5 line 5, “at least one pivot pin” was replaced by “pivot pin”.
In claim 13 line 2, “the pivot” was replaced by --the least one pivot--
In claim 13 line 3, “the pivot” was replaced by --the least one pivot--
Claim 17 was replaced by --17.  The method of claim 16, wherein the at least one pivot arm includes two pivot arms, and the method further comprising connecting the gas spring piston to one of the two pivot arms and an another gas spring piston to the other of the two pivot arms.--
In claim 18 line 3, “pivot” was replaced by --at least one pivot--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was DE202005010625.  DE202005010625 teaches gas spring piston directed connected to the damper, and the system does not include any pivot arm to move the damper.  Adding a pivot arm to the system would teach away from DE202005010625 because it intended to have the gas spring piston directly connected to the damper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762